                          Case 2:14-cv-02172-JCM-NJK Document 105 Filed 01/08/19 Page 1 of 2


                     1     GARG GOLDEN LAW FIRM
                           ANTHONY B. GOLDEN, ESQ.
                     2     Nevada Bar No. 9563
                           MARGARET G. FOLEY, ESQ.
                     3     Nevada Bar No. 7703
                           3145 St. Rose Parkway, Suite 230
                     4     Henderson, Nevada 89052
                           Tel: (702) 850-0202
                     5     Fax: (702) 850-0204
                           Email: agolden@garggolden.com
                     6
                           Counsel for Defendant Omni Limousine
                     7
                                                       UNITED STATES DISTRICT COURT
                     8
                                                              DISTRICT OF NEVADA
                     9
                   10     CHRISTY MCSWIGGIN, ET AL.,
                                                                             CASE NO.: 2:14-cv-02172-JCM-NJK
                   11                                   Plaintiffs,

                   12     vs.                                                STIPULATION AND [PROPOSED]
                                                                             ORDER FOR EXTENSION OF TIME TO
                   13                                                        RESPONDE TO PLAINTIFFS’ MOTOIN
                          OMNI LIMOUSINE,                                    TO ENFORCE SETTLEMENT
                   14
                                                        Defendant.           [SECOND REQUEST]
                   15

                   16
                          RONALD KEEN, ET AL.,
                   17                                                        CASE NO.: 2:16-cv-01903-JCM-GWF
                                                        Plaintiffs,
                   18
                          vs.
                   19

                   20     OMNI LIMOUSINE,

                   21                                   Defendant.

                   22

                   23             Plaintiffs and Defendant, by and through their attorneys of record, hereby stipulate to an
                   24      extension of the deadline for Defendant to file a response to Plaintiffs’ Motion to Enforce
                   25      Settlement (ECF No. 102) from January 7, 2019 to Monday, January 21, 2019. Defendants
                   26      have tendered two settlement checks and are expected to tender checks over the next week that
                   27      will complete the settlement by March 2019. This stipulation is not made for the purpose of
                   28      delay but to allow sufficient to finalize the settlement in this matter and make continued motion
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                        1 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
                          Case 2:14-cv-02172-JCM-NJK Document 105 Filed 01/08/19 Page 2 of 2


                     1     practice unnecessary.

                     2            IT IS SO STIPULATED.

                     3     DATED January 8, 2019.                    DATED January 8, 2019.

                     4     THIERMAN BUCK LLP                         GARG GOLDEN LAW FIRM
                     5
                           By: /s/ Joshua D. Buck                    By: /s/ Anthony B. Golden
                     6        Mark R. Thierman, Esq.                    Anthony B. Golden, Esq.
                              Joshua D. Buck, Esq.                      Margaret G. Foley, Esq.
                     7        Leah L. Jones, Esq.                       3145 St. Rose Parkway, Suite 230
                              Joshua R. Hendrickson, Esq.               Henderson, NV 89052
                     8        7287 Lakeside Drive                       Tel: (702) 850-0202
                              Reno, NV 89511
                     9        Tel. 775-284-1500
                   10         Attorneys for Plaintiffs                     Attorneys for Defendant
                   11

                   12                                            ORDER
                   13                                       IT IS SO ORDERED.
                   14

                   15

                   16                                       UNITED STATES DISTRICT JUDGE
                   17
                                                                     January 9, 2019
                                                            DATED:
                   18

                   19

                   20
                   21

                   22

                   23

                   24

                   25

                   26
                   27

                   28
    GARG GOLDEN
      LAW FIRM
 3145 St. Rose Parkway
                                                                  2 of 2
       Suite 230
Henderson, Nevada 89052
    (702) 850-0202
